                                                                        Case 2:18-cv-00394-JAD-NJK Document 95 Filed 02/27/20 Page 1 of 2


                                                                    1 Joseph G. Went, Esq.
                                                                      Nevada Bar No. 9220
                                                                    2 Sydney R. Gambee, Esq.
                                                                      Nevada Bar No. 14201
                                                                    3 HOLLAND & HART LLP
                                                                      9555 Hillwood Drive, Second Floor
                                                                    4 Las Vegas, Nevada 89134
                                                                      Tel: (702) 669-4600
                                                                    5 Fax: (702) 669-4650
                                                                      Email: jgwent@hollandhart.com
                                                                    6         srgambee@hollandhart.com
                                                                    7 Attorneys for Elavon, Inc.

                                                                    8                                UNITED STATES DISTRICT COURT
                                                                    9                                        DISTRICT OF NEVADA
                                                                   10 JB CARTER ENTERPRISES, LLC DBA                       Case No.: 2:18-cv-00394-JAD-NJK
                                                                      ATM MERCHANT SYSTEMS, a Nevada
                                                                   11 Limited Liability Company,
                                                                                                                           STIPULATION TO EXTEND DEADLINE
                     Phone: (702) 669-4600 Ƈ Fax: (702) 669-4650




                                                                   12                        Plaintiff,                    FOR ELAVON, INC. TO FILE ITS
                                                                                                                           REPLY TO PLAINTIFF’S OPPOSITION
                                                                   13         vs.                                          TO DEFENDANT’S MOTION FOR
                           9555 Hillwood Drive, 2nd Floor
HOLLAND & HART LLP




                                                                                                                           ATTORNEYS’ FEES AND
                                                                   14 ELAVON, INC., a Georgia Corporation;                 NONTAXABLE COSTS AND
                                Las Vegas, NV 89134




                                                                      DOE DEFENDANTS 1-10; and ROE                         OBJECTION TO BILL OF COSTS (ECF
                                                                   15 DEFENDANTS 11-20;                                    NO. 91)
                                                                   16                        Defendants.                   (First Request)
                                                                                                                                                ECF No. 95
                                                                   17

                                                                   18          Defendant ELAVON, INC. (“Elavon”) and Plaintiff JB CARTER ENTERPRISES, LLC

                                                                   19   DBA ATM MERCHANT SYSTEMS, A NEVADA LIMITED LIABILITY COMPANY

                                                                   20   (“ATMMS”), by and through their respective counsel of record, and pursuant to LR IA 6-1, hereby

                                                                   21   stipulate and agree to extend the deadline for Elavon, Inc. to file and serve its Reply to Plaintiff’s

                                                                   22   Opposition to Defendant’s Motion for Attorneys’ Fees and Nontaxable Costs and Objection to Bill

                                                                   23   of Costs (ECF No. 91). On February 4, 2020, Elavon filed its Bill of Costs (ECF No. 80) and

                                                                   24   Motion for Attorneys’ Fees and Nontaxable Costs (ECF No. 82). On February 18, 2020, the parties

                                                                   25   agreed to extend the deadline for ATMMS to file its Response to the Bill of Costs and Motion for

                                                                   26   Attorneys’ Fees and Nontaxable Costs to February 21, 2020 (ECF No. 85). On February 21, 2020,

                                                                   27   ATMMS filed its Opposition to Defendant’s Motion for Attorneys’ Fees and Nontaxable Costs and

                                                                   28   Objection to Bill of Costs (ECF No. 91).


                                                                                                                   Page 1 of 2
                                                                        Case 2:18-cv-00394-JAD-NJK Document 95 Filed 02/27/20 Page 2 of 2


                                                                    1          Due to scheduling issues relating to other work-related matters, including counsel for
                                                                    2   Elavon’s absence from the office for a hearing in Reno, Nevada, the parties have agreed to extend
                                                                    3   the deadline for Elavon to file its Reply to ATMMS’ Opposition to Defendant’s Motion for
                                                                    4   Attorneys’ Fees and Nontaxable Costs and Objection to Bill of Costs (ECF No. 91) for fourteen
                                                                    5   (14) days.
                                                                    6          IT IS HEREBY STIPULATED that the deadline for Elavon to file and serve its Reply to
                                                                    7   ATMMS’ Opposition to Defendant’s Motion for Attorneys’ Fees and Nontaxable Costs and
                                                                    8   Objection to Bill of Costs (ECF No. 91) currently due February 28, 2020 shall be extended to
                                                                    9   March 13, 2020.
                                                                   10          This is the first request for extension of this deadline for Elavon’s Reply.
                                                                   11          STIPULATED AND AGREED TO this 27th day of February, 2020.
                     Phone: (702) 669-4600 Ƈ Fax: (702) 669-4650




                                                                   12

                                                                   13
                           9555 Hillwood Drive, 2nd Floor
HOLLAND & HART LLP




                                                                               /s/ Sydney R. Gambee                                 /s/ L. Joe Coppedge
                                                                   14
                                Las Vegas, NV 89134




                                                                        Joseph G. Went, Esq.                                 Michael R. Mushkin, Esq.
                                                                        Sydney R. Gambee, Esq.                               L. Joe Coppedge, Esq.
                                                                   15   HOLLAND & HART LLP                                   MUSHKIN * CICA * COPPEDGE
                                                                        9555 Hillwood Drive, Second Floor                    4495 S. Pecos Road
                                                                   16   Las Vegas, Nevada 89134                              Las Vegas, Nevada 89121
                                                                   17   Attorneys for Elavon, Inc.                           Attorney for JB Carter Enterprises, LLC dba
                                                                                                                             ATM Merchant System
                                                                   18

                                                                   19
                                                                   20

                                                                   21

                                                                   22                                                 ORDER
                                                                   23
                                                                         Based on the parties' stipulation [ECF Nos. 93, 95], IT IS SO ORDERED.
                                                                   24        IT IS SO ORDERED this _____ day of ____________________, 2020.

                                                                   25

                                                                   26

                                                                   27                                                        UNITED STATES
                                                                                                                                        ES D
                                                                                                                                           DI
                                                                                                                                           DISTRICT
                                                                                                                                            ISTRICT
                                                                                                                                                 CT
                                                                                                                                                 CT JU
                                                                                                                                                    JUDGE
                                                                                                                             3-3-2020
                                                                   28

                                                                                                                    Page 2 of 2
